



Exhibit 10.1
[AMENDED AND RESTATED]1 CHANGE OF CONTROL SEVERANCE AGREEMENT
This CHANGE OF CONTROL SEVERANCE AGREEMENT, dated as of the ___ day of
_____________, 20__ (this “Agreement”), is entered into by and among NuStar
Energy L.P., a Delaware limited partnership (the “Partnership”), NuStar Services
Company LLC, a Delaware limited liability company (the “Employer”), and
______________ (the “Executive”)[, and supersedes any change of control
severance agreement or amendment thereto previously entered into by and between
the Partnership, NuStar GP, LLC, a Delaware limited liability company (“GP
LLC”), and the Executive].1 
WHEREAS, the Compensation Committee (the “Compensation Committee”) of the Board
of Directors of GP LLC has determined that it is in the best interests of the
Partnership and its unitholders to assure that the Partnership will have the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a Change of Control (as defined herein). The Compensation
Committee believes it is imperative to diminish the inevitable distraction of
the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control and to encourage the Executive’s full
attention and dedication to the Employer, the Partnership and the Affiliated
Companies (as defined herein) in the event of any threatened or pending Change
of Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control that ensure that the compensation and
benefits expectations of the Executive will be satisfied and that provide the
Executive with compensation and benefits arrangements that are competitive with
those of other companies. Therefore, in order to accomplish these objectives,
the Compensation Committee has caused the Partnership and the Employer to enter
into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
Section 1.Certain Definitions. (a) “Effective Date” means the first date during
the Change of Control Period (as defined herein) on which a Change of Control
occurs. Notwithstanding anything in this Agreement to the contrary, if a Change
of Control occurs and if the Executive’s employment with the Partnership or the
Employer (as applicable) is terminated prior to the date on which the Change of
Control occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (1) was at the request of a third party that has taken
steps reasonably calculated to effect a Change of Control or (2) otherwise arose
in connection with or in anticipation of a Change of Control, then “Effective
Date” means the date immediately prior to the date of such termination of
employment (such termination prior to a Change of Control, a “Pre-Change
Termination”).
(b)    “Change of Control Period” means the period commencing on the date hereof
and ending on the third anniversary of the date hereof; provided, however, that,
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof, the
“Renewal Date”), unless previously terminated, the Change of Control Period
shall be automatically extended so as to terminate three years from such Renewal





--------------------------------------------------------------------------------





Date, unless, at least 60 days prior to the Renewal Date, the Partnership shall
give notice to the Executive that the Change of Control Period shall not be so
extended.
(c)    “Affiliated Company” means any company controlled by, controlling or
under common control with (1) the Partnership, GP LLC or the Employer or (2)
where such term is used with respect to another entity, such entity.
(d)    “Change of Control” means, and shall be deemed to have occurred upon, the
first to occur of one or more of the following events after the date hereof:
(i)     a “person” or “group” (within the meaning of Sections 13(d) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”), other
than any Affiliated Company becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act) of more than 40% of all voting interests
of NuStar GP Holdings, LLC, a Delaware limited liability company, then
outstanding;
(ii)    the failure of NuStar GP Holdings, LLC to “control” (as such term is
defined in Rule 405 promulgated under the Securities Act of 1933) GP LLC,
Riverwalk Logistics, L.P. or all of the general partner interests in the
Partnership;
(iii)    Riverwalk Logistics, L.P. ceases to be the general partner of the
Partnership or Riverwalk Logistics, L.P. ceases to be controlled by either GP
LLC or one of the Affiliated Companies of GP LLC;
(iv)    a Person other than any Affiliated Company becomes the “beneficial
owner” of more than 50% of all voting interests of the Partnership then
outstanding;
(v)    the consolidation or merger of NuStar GP Holdings, LLC with or into
another Person pursuant to a transaction in which the outstanding voting
interests of NuStar GP Holdings, LLC are changed into or exchanged for cash,
securities or other property, other than any such transaction where:
(a)     all outstanding voting interests of NuStar GP Holdings, LLC are changed
into or exchanged for voting stock or interests of the surviving corporation or
entity or its parent, and
(b)    the holders of the voting interests of NuStar GP Holdings, LLC
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the voting stock or interests of the surviving corporation or
entity or its parent immediately after such transaction;
(vi)    the consolidation or merger of the Partnership with or into another
Person pursuant to a transaction in which the outstanding voting interests of
the Partnership are changed into or exchanged for cash, securities or other
property, other than any such transaction where NuStar GP Holdings, LLC or any
of its Affiliated Companies retains “control” (as defined in Rule 405
promulgated under the Securities Act of 1933), whether by way of holding the
general




2

--------------------------------------------------------------------------------





partner interest, managing member interest or a majority of the outstanding
voting interests of the surviving entity or its parent;
(vii)    the sale, lease, exchange, disposition or other transfer (in one or a
series of related transactions) of all or substantially all of the assets of
NuStar GP Holdings, LLC to any Person other than one or more Affiliated
Companies of NuStar GP Holdings, LLC;
(viii)     the sale, lease, exchange, disposition or other transfer (in one or a
series of related transactions) by the Partnership of all or substantially all
of the assets of the Partnership to any Person other than one or more of the
Affiliated Companies of the Partnership; or
(ix)    a change in the composition of the Board of Directors of NuStar GP
Holdings, LLC (the “NSH Board”), as a result of which fewer than a majority of
the directors of the NSH Board are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (A) are directors of NuStar GP Holdings, LLC as
of the date hereof, (B) are elected after the date hereof to the NSH Board by
the Incumbent Directors, or (C) are elected, or nominated for election,
thereafter to the NSH Board with the affirmative votes of at least a majority of
Incumbent Directors at the time of such election or nomination, but “Incumbent
Director” shall not include an individual whose election or nomination is in
connection with (i) an actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the NSH Board or (ii) a plan or agreement
to replace a majority of the then Incumbent Directors (other than any such plan
or agreement approved by a majority of the then Incumbent Directors).
Notwithstanding the foregoing, in any circumstance or transaction in which
compensation payable pursuant to this Agreement would be subject to the income
tax under the Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) if the foregoing definition of “Change of Control” were to apply, but
would not be so subject if the term “Change of Control” were defined herein to
mean a “change in control event” within the meaning of Treasury Regulation §
1.409A-3(i)(5), then “Change of Control” means, but only to the extent necessary
to prevent such compensation from becoming subject to the income tax under the
Section 409A of the Code, a transaction or circumstance that satisfies the
requirements of both (1) a Change of Control under the applicable clause
(i) through (ix) above, and (2) a “change in control event” within the meaning
of Treasury Regulation § 1.409A-3(i)(5).
Section 2.     Employment Period. The Partnership or the Employer (as
applicable) hereby agrees to continue the Executive in its employ, subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Employment Period”). The Employment Period shall terminate upon the Executive’s
termination of employment for any reason.
Section 3.    Terms of Employment. (a) Position and Duties. (1) During the
Employment Period, (A) the Executive’s position (including status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 120-day period
immediately preceding the Effective Date and (B) the Executive’s services shall
be




3

--------------------------------------------------------------------------------





performed at the office where the Executive was employed immediately preceding
the Effective Date or at any other location less than 35 miles from such office.
(2)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Partnership, the Employer and/or the Affiliated Companies (as
applicable) and, to the extent necessary to discharge the responsibilities
assigned to the Executive hereunder, to use the Executive’s reasonable best
efforts to perform faithfully and efficiently such responsibilities. During the
Employment Period, it shall not be a violation of this Agreement for the
Executive to (A) serve on corporate, civic or charitable boards or committees,
(B) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (C) manage personal investments, so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities as an employee of the Partnership or the Employer in accordance
with this Agreement. It is expressly understood and agreed that, to the extent
that any such activities have been conducted by the Executive prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Partnership, the Employer or the Affiliated
Companies (as applicable).
(b)    Compensation. (1) Base Salary. During the Employment Period, the
Executive shall receive an annual base salary (the “Annual Base Salary”) at an
annual rate at least equal to 12 times the highest monthly base salary paid or
payable, including any base salary that has been earned but deferred, to the
Executive by the Partnership, the Employer and/or the Affiliated Companies (as
applicable) in respect of the 12-month period immediately preceding the month in
which the Effective Date occurs. The Annual Base Salary shall be paid at such
intervals as the Employer pays executive salaries generally. During the
Employment Period, the Annual Base Salary shall be reviewed at least annually,
beginning no more than 12 months after the last salary increase awarded to the
Executive prior to the Effective Date. Any increase in the Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. The Annual Base Salary shall not be reduced after any such
increase and the term “Annual Base Salary” shall refer to the Annual Base Salary
as so increased.
(2)     Annual Bonus. In addition to the Annual Base Salary, the Executive shall
be awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s highest
bonus earned under the annual incentive bonus plans of the Partnership, the
Employer and/or the Affiliated Companies (as applicable), or any comparable
bonus under any predecessor or successor plan or plans, for the last three full
fiscal years prior to the Effective Date (or for such lesser number of full
fiscal years prior to the Effective Date for which the Executive was eligible to
earn such a bonus, and annualized in the case of any pro rata bonus earned for a
partial fiscal year) (the “Recent Annual Bonus”). (If the Executive has not been
eligible to earn such a bonus for any period prior to the Effective Date, the
“Recent Annual Bonus” shall mean the Executive’s target annual bonus for the
year in which the Effective Date occurs.) Each such Annual Bonus shall be paid
no later than the 15th day of the third month following the end of the
Partnership’s and/or the Employer’s taxable year for which the Annual Bonus is




4

--------------------------------------------------------------------------------





awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to an arrangement that is intended to meet the requirements of
Section 409A of the Code.
(3)    Incentive, Savings and Retirement Plans. During the Employment Period,
the Executive shall be entitled to participate in all cash incentive, equity
incentive, savings and retirement plans, practices, policies, and programs
applicable generally to other peer executives of the Partnership, the Employer
and the Affiliated Companies, but in no event shall such plans, practices,
policies and programs provide the Executive with incentive opportunities
(measured with respect to both regular and special incentive opportunities, to
the extent, if any, that such distinction is applicable), savings opportunities
and retirement benefit opportunities, in each case, less favorable, in the
aggregate, than the most favorable of those provided by the Partnership, the
Employer and the Affiliated Companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Partnership, the Employer and the Affiliated
Companies.
(4)    Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Partnership, the Employer and the
Affiliated Companies (including, without limitation, medical, prescription,
dental, vision, disability, employee life, group life, accidental death and
travel accident insurance plans and programs) to the extent applicable generally
to other peer executives of the Partnership, the Employer and the Affiliated
Companies, but in no event shall such plans, practices, policies and programs
provide the Executive with benefits that are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies and programs in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Partnership, the Employer and the Affiliated Companies.
(5)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Partnership, the Employer and the Affiliated Companies in
effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Partnership, the Employer and the Affiliated Companies. All reimbursements
under such policies, practices and procedures shall (i) be based on a
nondiscretionary definition of expenses eligible for reimbursement, (ii) with
respect to a given year, not affect the expenses eligible for reimbursement in
any other year, (iii) not be subject to liquidation or exchange for another
benefit and (iv) be made on or before the last day of the Executive’s calendar
year following the calendar year in which the expense was incurred.
(6)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, in accordance with the most favorable plans,
practices, programs and policies of the Partnership, the Employer and the
Affiliated Companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable




5

--------------------------------------------------------------------------------





to the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Partnership, the Employer and the Affiliated
Companies.
(7)    Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to secretarial and other assistance, at least equal to
the most favorable of the foregoing provided to the Executive by the
Partnership, the Employer and the Affiliated Companies at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as provided generally at any time thereafter with respect to
other peer executives of the Partnership, the Employer and the Affiliated
Companies.
(8)    Vacation. During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Partnership, the Employer and the Affiliated Companies as
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Partnership, the Employer and the Affiliated Companies.
(9)    Immediate Vesting of Outstanding Equity Incentive Awards. Notwithstanding
any provision in the Employer’s equity incentive plans or the award agreements
thereunder, effective immediately upon the occurrence of a Change of Control,
(A) all unit options (incentive or non-qualified) outstanding as of the date of
such Change of Control, which are not then exercisable and vested, shall become
fully exercisable and vested to the full extent of the original grant and,
following the Executive’s termination of employment for any reason, the period
of exercisability for such options shall be extended until the earlier of (x)
the latest date upon which the unit options could have expired by their original
terms under any circumstances, (y) the 10th anniversary of the original date of
grant of the unit options or (z) the date that is two years from the Executive’s
Date of Termination; (B) all restrictions applicable to any unit awards and
restricted units outstanding as of the date of such Change of Control shall
lapse, and such unit awards and restricted units shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant; and (C) all unit awards, restricted units, performance units and
performance cash for any outstanding performance periods outstanding as of the
date of such Change of Control shall fully vest and be earned and shall be
settled and payable in full (in the case of performance units or performance
cash based on the deemed achievement of performance at 200% of target level for
the entire performance period) in a lump sum within 30 days after the Change of
Control. Notwithstanding the foregoing provisions of clause (C), in the event
the accelerated settlement or payment of restricted units, performance units or
performance cash pursuant to this Section 3(b)(9) would give rise to the
additional tax imposed under Section 409A of the Code, such restricted units,
performance units and performance cash shall vest and be earned as provided in
clause (C) (and shall not be subject to the forfeiture under any circumstances),
but shall not be settled until the originally scheduled payment date set forth
in the applicable award agreement or such earlier date or event as shall be
intended to not result in the imposition of the tax imposed under Section 409A
of the Code.




6

--------------------------------------------------------------------------------





Section 4.    Termination of Employment. (a) Death or Disability. The
Executive’s employment shall terminate automatically if the Executive dies
during the Employment Period. If the Employer determines in good faith that the
Disability (as defined herein) of the Executive has occurred during the
Employment Period (pursuant to the definition of “Disability”), it may give to
the Executive written notice in accordance with Section 11(b) of its intention
to terminate the Executive’s employment. In such event, the Executive’s
employment with the Partnership or the Employer (as applicable) shall terminate
effective on the 30th day after receipt of such notice by the Executive (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, the Executive shall not have returned to full-time performance of the
Executive’s duties. “Disability” means the absence of the Executive from the
Executive’s duties with the Partnership or the Employer (as applicable) on a
full-time basis for 180 consecutive business days as a result of incapacity due
to mental or physical illness that is determined to be total and permanent by a
physician selected by the Partnership or the Employer (as applicable) or its
respective insurers and acceptable to the Executive or the Executive’s legal
representative.
(b)    Cause. The Partnership or the Employer (as applicable) may terminate the
Executive’s employment during the Employment Period with or without Cause.
“Cause” means:
(1)    the willful and continued failure of the Executive to perform
substantially the Executive’s duties (as contemplated by Section 3(a)(1)(A))
with the Partnership, the Employer or any Affiliated Company (other than any
such failure resulting from incapacity due to physical or mental illness or
following the Executive’s delivery of a Notice of Termination for Good Reason),
after a written demand for substantial performance is delivered to the Executive
by the Board of Directors of GP LLC (the “Board”), the NSH Board or the Chief
Executive Officer of the Employer that specifically identifies the manner in
which the Board, the NSH Board or the Chief Executive Officer of the Employer
believes that the Executive has not substantially performed the Executive’s
duties; or
(2)    the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Partnership, the
Employer or any Affiliated Company.
For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Partnership, the
Employer or the Affiliated Companies. Any act, or failure to act, based upon
authority (A) given pursuant to a resolution duly adopted by the Board, the NSH
Board, or if NuStar GP Holdings, LLC is not the ultimate parent of the
Affiliated Companies and is not publicly traded, the board of directors of the
ultimate parent of the Partnership (the “Applicable Board”), (B) upon the
instructions of the Chief Executive Officer of the Employer or a senior officer
of the Employer or (C) based upon the advice of counsel for the Partnership, the
Employer or the Affiliated Companies shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Partnership, the Employer or the Affiliated Companies. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-




7

--------------------------------------------------------------------------------





quarters of the entire membership of the Applicable Board (excluding the
Executive, if the Executive is a member of the Applicable Board) at a meeting of
the Applicable Board called and held for such purpose (after reasonable notice
is provided to the Executive and the Executive is given an opportunity, together
with counsel for the Executive, to be heard before the Applicable Board),
finding that, in the good faith opinion of the board, the Executive is guilty of
the conduct described in Section 4(b)(1) or 4(b)(2), and specifying the
particulars thereof in detail.
(c)    Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason or by the Executive voluntarily without Good Reason.
“Good Reason” means:
(1)    the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
3(a), or any other diminution in such position, authority, duties or
responsibilities (whether or not occurring solely as a result of either NuStar
GP Holdings, LLC or the Partnership ceasing to be a publicly traded entity),
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Partnership or the Employer (as
applicable) promptly after receipt of notice thereof given by the Executive;
(2)    any failure by the Partnership or the Employer (as applicable) to comply
with any of the provisions of Section 3(b), other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and that is
remedied by the Partnership or the Employer (as applicable) promptly after
receipt of notice thereof given by the Executive;
(3)    the Partnership, the Employer or an Affiliated Company (as applicable)
requiring the Executive (i) to be based at any office or location other than as
provided in Section 3(a)(1)(B), (ii) to be based at a location other than the
principal executive offices of the Partnership if the Executive was employed at
such location immediately preceding the Effective Date, or (iii) to travel on
Partnership, the Employer or an Affiliated Company’s business to a substantially
greater extent than required immediately prior to the Effective Date;
(4)    any purported termination by the Partnership or the Employer (as
applicable) of the Executive’s employment otherwise than as expressly permitted
by this Agreement; or
(5)    any failure by the Partnership or the Employer to comply with and satisfy
Section 10(c).
For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive. The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (1)
through (5) shall not affect the Executive’s ability to terminate employment for
Good Reason.




8

--------------------------------------------------------------------------------





(d)    Notice of Termination. Any termination by the Partnership or the Employer
(as applicable) for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(b). “Notice of Termination” means a written notice
that (1) indicates the specific termination provision in this Agreement relied
upon, (2) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (3) if the Date of Termination
(as defined herein) is other than the date of receipt of such notice, specifies
the Date of Termination (which Date of Termination shall be not more than 30
days after the giving of such notice). The failure by the Executive or the
Partnership or the Employer (as applicable) to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Partnership or
the Employer, respectively, hereunder or preclude the Executive or the
Partnership or the Employer, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Partnership’s or the Employer’s
respective rights hereunder.
(e)    Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Partnership or the Employer (as applicable) for
Cause, or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified in the Notice of Termination (which date
shall not be more than 30 days after the giving of such notice), as the case may
be, (2) if the Executive’s employment is terminated by the Partnership or the
Employer (as applicable) other than for Cause or Disability, the date on which
the Partnership or the Employer (as applicable) notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Partnership or the Employer (as applicable) of such
termination, and (4) if the Executive’s employment is terminated by reason of
death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be. Date of Termination shall be interpreted
consistent with the definition of “Separation from Service” as defined for
purposes of Section 409A of the Code.
Section 5.    Obligations of the Partnership or the Employer (as applicable)
upon Termination. (a) Good Reason; Other Than for Cause, Death or Disability.
If, during the Employment Period, the Partnership or the Employer (as
applicable) terminates the Executive’s employment other than for Cause (at a
time when the Executive is otherwise willing and able to continue providing
services) or Disability or the Executive terminates employment for Good Reason:
(1)    the Partnership or the Employer (as applicable) shall pay to the
Executive, in a lump sum in cash within 30 days after the Date of Termination,
the aggregate of the following amounts:
(A)    the sum of (i) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (ii) the product of (x) the
higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or payable,
including any bonus or portion thereof that has been earned but deferred (and
annualized for any fiscal year consisting of less than 12 full months or during
which the Executive was employed for less than 12 full months), for the most
recently completed fiscal year during the Employment Period, if any (such higher
amount, the “Highest Annual




9

--------------------------------------------------------------------------------





Bonus”) and (y) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination and the denominator of which
is 365, and (iii) any accrued vacation pay, in each case, to the extent not
theretofore paid (the sum of the amounts described in subclauses (i), (ii) and
(iii), the “Accrued Obligations”);
(B)    the amount equal to the product of (i) [severance multiple]2 and (ii) the
sum of (x) the Executive’s Annual Base Salary and (y) the Highest Annual Bonus;
(C)    an amount equal to the excess of (i) the actuarial equivalent of the
benefit under the Partnership’s, the Employer’s and/or any Affiliated Company’s
qualified defined benefit retirement plan (the “Retirement Plan”) (utilizing
actuarial assumptions no less favorable to the Executive than those in effect
under the Retirement Plan immediately prior to the Effective Date) and any
excess or supplemental retirement plan in which the Executive participates
(collectively, the “SERP”) that the Executive would receive if the Executive’s
employment continued for [severance multiple] years after the Date of
Termination, assuming for this purpose that (x) the Executive’s age and service
credit are increased by the number of years that the Executive is deemed to be
so employed and, (y) all accrued benefits are fully vested and (z) the
Executive’s compensation in each of the [severance multiple] years is that
required by Sections 3(b)(1) and 3(b)(2) payable in equal monthly installments
over such [severance multiple] years, over (ii) the actuarial equivalent of the
Executive’s actual benefit (paid or payable), if any, under the Retirement Plan
and the SERP as of the Date of Termination;
(D)    an amount equal to the sum of the Partnership, the Employer or an
Affiliated Company’s (as applicable) matching or other Partnership, the Employer
or an Affiliated Company’s (as applicable) contributions under the
Partnership’s, the Employer’s or an Affiliated Company’s (as applicable)
qualified defined contribution plans and any excess or supplemental defined
contribution plans in which the Executive participates that the Executive would
receive if the Executive’s employment continued for [severance multiple] years
after the Date of Termination, assuming for this purpose that (x) the
Executive’s benefits under such plans are fully vested, (y) the Executive’s
compensation in each of the [severance multiple] years is that required by
Sections 3(b)(1) and 3(b)(2) and (z) to the extent that the Partnership and/or
the Employer (as applicable) contributions are determined based on the
contributions or deferrals of the Executive, that the Executive’s contribution
or deferral elections, as appropriate, are those in effect immediately prior the
Date of Termination; and
(E)    if and only if the Executive experiences a Pre-Change Termination and
such termination results in forfeiture of outstanding unvested awards held by
Executive under the Employer’s equity incentive plans that would have otherwise
vested pursuant to Section 3(b)(9) had the Executive remained continuously
employed with the Employer through the date of a Change of Control, an amount




10

--------------------------------------------------------------------------------





paid in cash or such other property as the Employer shall determine, in its sole
discretion, equal to the amount the Executive would have been entitled to
receive with respect to the vesting (and to the extent such awards were
exercisable, as if such awards were immediately exercised on a net exercise
basis) of such forfeited awards if such awards had remained outstanding and
vested on the date of the Change of Control; and
(2)    for [severance multiple] years after the Executive’s Date of Termination,
or such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy (the “Benefit Continuation Period”), the Partnership
and/or the Employer (as applicable) shall continue benefits to the Executive
and/or the Executive’s family at least equal to, and at the same cost to the
Executive and/or the Executive’s family, as those that would have been provided
to them in accordance with the plans, programs, practices and policies described
in Section 3(b)(4) if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Partnership, the Employer and the
Affiliated Companies and their families, provided, however, that, if the
Executive becomes reemployed with another employer and is eligible to receive
such benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility. Any reimbursements
made pursuant to the preceding shall be made in accordance with the requirements
of the last sentence of Section 3(b)(5). The Executive’s entitlement to COBRA
continuation coverage under Section 4980B of the Code (“COBRA Coverage”) shall
not be offset by the provision of benefits under this Section 5(a)(2). For
purposes of determining eligibility (but not the time of commencement of
benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed (for purposes of both age and service credit) until the end of
the Benefit Continuation Period and to have retired on the last day of such
period; and
(3)    to the extent not theretofore paid or provided, the Partnership or the
Employer (as applicable) shall timely pay or provide to the Executive any Other
Benefits (as defined in Section 6).
Notwithstanding the foregoing, the receipt and/or retention of the compensation
and benefits provided pursuant to this Section 5(a) and of any Gross-Up Payment
provided pursuant to Section 8 (but not, to the extent provided, the timing of
payment or provision of such compensation and benefits or Gross-Up Payments)
shall be subject to the Executive’s timely execution, delivery to the Employer
and non-revocation of a release of claims against the Partnership, the Employer
and their respective Affiliated Companies, in such form as reasonably acceptable
to the Employer, which release shall become final and irrevocable within
fifty-five (55) days following the Date of Termination (the “Release
Requirement”). In the event that the Executive does not timely satisfy the
Release Requirement, the Executive shall promptly return to the Employer any and
all amounts previously paid pursuant to Section 5(a)(1) (other than the Accrued
Obligations) and any Gross-Up Payments previously paid pursuant to Section 8 and
shall immediately forfeit all right to any future payments and




11

--------------------------------------------------------------------------------





benefits to be provided pursuant to this Section 5(a) and to any future Gross-Up
Payments to be provided pursuant to Section 8 (except as otherwise required to
be offered or provided pursuant to applicable law).3 
(b)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Partnership or the Employer
(as applicable) shall provide the Executive’s estate or beneficiaries with the
Accrued Obligations and the timely payment or delivery of the Other Benefits,
and shall have no other severance obligations under this Agreement. The Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days following the Date of
Termination (except as otherwise required to be paid sooner pursuant to
applicable law). With respect to the provision of the Other Benefits, the term
“Other Benefits” as utilized in this Section 5(b) shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Partnership, the Employer and the Affiliated Companies to the estates and
beneficiaries of peer executives of the Partnership, the Employer and the
Affiliated Companies under such plans, programs, practices and policies relating
to death benefits, if any, as in effect with respect to other peer executives
and their beneficiaries at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive’s estate
and/or the Executive’s beneficiaries, as in effect on the date of the
Executive’s death with respect to other peer executives of the Partnership, the
Employer and the Affiliated Companies and their beneficiaries.
(c)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Partnership or the
Employer (as applicable) shall provide the Executive with the Accrued
Obligations and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement. The Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
following the Date of Termination. With respect to the provision of the Other
Benefits, the term “Other Benefits” as utilized in this Section 5(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Partnership, the Employer and the Affiliated
Companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter generally with respect to other peer executives of the
Partnership, the Employer and the Affiliated Companies and their families.
(d)    Cause; Other Than for Good Reason. If the Executive’s employment is
terminated for Cause during the Employment Period, the Partnership or the
Employer (as applicable) shall provide the Executive with the Executive’s Annual
Base Salary through the Date of Termination, and the timely payment or delivery
of the Other Benefits and shall have no other severance obligations under this
Agreement. If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, the Partnership or
the Employer (as applicable) shall provide to the Executive the Accrued
Obligations and the timely




12

--------------------------------------------------------------------------------





payment or delivery of the Other Benefits, and shall have no other severance
obligations under this Agreement. In such case, all the Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days following
the Date of Termination.
Section 6.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Partnership, the Employer or the
Affiliated Companies and for which the Executive may qualify, nor, subject to
Section 11(f), shall anything herein limit or otherwise affect such rights as
the Executive may have under any other contract or agreement with the
Partnership, the Employer or the Affiliated Companies. Amounts that are vested
benefits or that the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any other contract or agreement with the
Partnership, the Employer or the Affiliated Companies at or subsequent to the
Date of Termination (“Other Benefits”) shall be payable in accordance with such
plan, policy, practice or program or contract or agreement, except as explicitly
modified by this Agreement. Without limiting the generality of the foregoing,
the Executive’s resignation under this Agreement with or without Good Reason,
shall in no way affect the Executive’s ability to terminate employment by reason
of the Executive’s “retirement” under any compensation and benefits plans,
programs or arrangements of the Partnership, the Employer or the Affiliated
Companies in which the Executive participates, including without limitation any
retirement or pension plans or arrangements or to be eligible to receive
benefits under any compensation or benefit plans, programs or arrangements of
the Partnership, the Employer or the Affiliated Companies, including without
limitation any retirement or pension plan or arrangement of the Partnership, the
Employer or the Affiliated Companies or substitute plans adopted by the
Partnership or the Employer or their respective successors, and any termination
which otherwise qualifies as Good Reason shall be treated as such even if it is
also a “retirement” for purposes of any such plan. Notwithstanding the
foregoing, if the Executive receives payments and benefits pursuant to Section
5(a) of this Agreement, the Executive shall not be entitled to any severance pay
or benefits under any severance plan, program or policy of the Partnership, the
Employer and the Affiliated Companies, unless otherwise specifically provided
therein by a specific reference to this Agreement.
Section 7.    Full Settlement. The Partnership’s and the Employer’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right or action that the Partnership or the
Employer may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment. The Partnership and the Employer
agree to pay, to the full extent permitted by law, all legal fees and expenses
that the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Partnership, the Employer, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus, in each case, Interest (as defined herein). The Partnership
and the Employer agree to pay such amounts as incurred and in no event later
than the 15th day of the third month following the end of the calendar year in
which the Executive incurs such expenses.




13

--------------------------------------------------------------------------------





Section 8.    Certain Additional Payments by the Partnership or the Employer.3
(a)    Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any payment or
distribution by the Partnership, the Employer or the Affiliated Companies to or
for the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 8) (a “Payment”) would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, collectively the “Excise Tax”), then the Executive shall be entitled
to receive an additional payment (the “Gross-Up Payment”) in an amount such
that, after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, but excluding any income taxes and
penalties imposed pursuant to Section 409A of the Code, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 8(a), if it
shall be determined that the Executive is entitled to the Gross-Up Payment, but
that the Parachute Value (as hereinafter defined) of all Payments does not
exceed 110% of the Safe Harbor Amount (as hereinafter defined), then no Gross-Up
Payment shall be made to the Executive and the amounts payable under this
Agreement shall be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount. The reduction of the amounts payable
hereunder, if applicable, shall be made with the intention of complying with
Section 409A of the Code and by first reducing the Payments that do not
constitute nonqualified deferred compensation subject to Section 409A of the
Code and then by reducing all other Payments as follows: (i) cash payments shall
be reduced before non-cash payments; and (ii) payments to be made on a later
payment date shall be reduced before payments to be made on an earlier payment
date, and, subject to the foregoing, shall in any event be made in such a manner
as to maximize the Value of all Payments actually made to the Executive. For
purposes of reducing the Payments to the Safe Harbor Amount, only amounts
payable under this Agreement (and no other Payments) shall be reduced. If the
reduction of the amount payable under this Agreement would not result in a
reduction of the Parachute Value of all Payments to the Safe Harbor Amount, no
amounts payable under the Agreement shall be reduced pursuant to this Section
8(a). The Partnership’s or the Employer’s (as applicable) obligation to make
Gross-Up Payments under this Section 8 shall not be conditioned upon the
Executive’s termination of employment. For the purposes of this Section 8, (i)
the term “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm (as hereinafter defined) for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment; (ii) the “Safe Harbor Amount” means 2.99 times the Executive’s
“base amount,” within the meaning of Section 280G(b)(3) of the Code; and (iii)
the “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.




14

--------------------------------------------------------------------------------





(b)    Subject to the provisions of Section 8(c), all determinations required to
be made under this Section 8, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by Deloitte & Touche, LLP, or
such other nationally recognized certified public accounting firm as may be
designated by the Executive, subject to the Partnership’s approval which will
not be unreasonably withheld (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations to the Partnership, the Employer and
the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment or such earlier time as is requested by
the Partnership or the Employer. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Executive, subject to the Partnership’s approval
which will not be unreasonably withheld, may appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the
Partnership. Any Gross-Up Payment, as determined pursuant to this Section 8,
shall be paid by the Partnership or the Employer (as applicable) to the
Executive within 5 days of the receipt of the Accounting Firm’s determination
and in no event later than the end of the calendar year following the calendar
year in which the Executive remits the Excise Tax. Any determination by the
Accounting Firm shall be binding upon the Partnership, the Employer and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Partnership or the Employer (as applicable) should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Partnership or the Employer (as applicable) exhausts its
remedies pursuant to Section 8(c) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Partnership or the Employer (as applicable) to or for the
benefit of the Executive.
(c)    The Executive shall notify the Partnership in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Partnership or the Employer (as applicable) of the Gross-Up Payment. Such
notification shall be given as soon as practicable, but no later than 10
business days after the Executive is informed in writing of such claim. The
Executive shall apprise the Partnership of the nature of such claim and the date
on which such claim is requested to be paid. The Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
the Executive gives such notice to the Partnership (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Partnership or the Employer notifies the Executive in writing prior to
the expiration of such period that the Partnership or the Employer desires to
contest such claim, the Executive shall:
(1)    give the Partnership and the Employer any information reasonably
requested by the Partnership or the Employer relating to such claim,
(2)    take such action in connection with contesting such claim as the
Partnership or the Employer shall reasonably request in writing from time to
time, including, without




15

--------------------------------------------------------------------------------





limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Partnership or the Employer,
(3)    cooperate with the Partnership and the Employer in good faith in order
effectively to contest such claim, and
(4)    permit the Partnership and the Employer to participate in any proceedings
relating to such claim;
provided, however, that the Partnership or the Employer shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest, and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties) imposed as a result of such representation
and payment of costs and expenses, provided that any such amounts payable to the
Executive shall be paid no later than the end of the calendar year following the
calendar year in which the Executive remits such taxes. Without limitation on
the foregoing provisions of this Section 8(c), the Partnership shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either pay the tax claimed to the appropriate
taxing authority on behalf of the Executive and direct the Executive to sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Partnership shall determine; provided, however, that, if the
Partnership or the Employer pays such claim and directs the Executive to sue for
a refund, the Partnership and the Employer shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment, provided that any
such amounts payable to the Executive shall be paid no later than the end of the
calendar year following the calendar year in which the Executive remits such
taxes; and provided, further, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Partnership’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
(d)    If, after the receipt by the Executive of a Gross-Up Payment or payment
by the Partnership or the Employer of an amount on the Executive’s behalf
pursuant to Section 8(c), the Executive becomes entitled to receive any refund
with respect to the Excise Tax to which such Gross-Up Payment relates or with
respect to such claim, the Executive shall (subject to the Partnership’s and the
Employer’s complying with the requirements of Section 8(c), if applicable)
promptly pay to the Partnership or the Employer (as applicable) the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Partnership or the Employer (as
applicable) of an amount on the Executive’s behalf pursuant to Section 8(c), a
determination is made that the Executive shall not be entitled to any refund
with




16

--------------------------------------------------------------------------------





respect to such claim and the Partnership or the Employer does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then the amount of such payment
shall, subject to Section 409A of the Code, offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid.
(e)    Notwithstanding any other provision of this Section 8, the Partnership or
the Employer (as applicable) may, in its sole discretion, withhold and pay over
to the Internal Revenue Service or any other applicable taxing authority, for
the benefit of the Executive, all or any portion of any Gross-Up Payment, and
the Executive hereby consents to such withholding.
(f)    Notwithstanding anything contained herein to the contrary, no Gross-Up
Payment shall be payable under this Section 8, if the Partnership furnishes to
the Executive an opinion of a nationally recognized accounting or law firm to
the effect that, as of immediately prior to the Effective Date, the Partnership
should not be treated a “corporation” within the meaning of the regulations
issued under Section 280G of the Code; provided, however, that the Executive
shall continue to have rights and the Partnership shall continue to have
obligations under this Section 8, including without limitation those under
Sections 8(b), (c) and (d).
Section 9.    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Partnership, the Employer and the Affiliated
Companies all secret or confidential information, knowledge or data relating to
the Partnership, the Employer or the Affiliated Companies, and their respective
businesses, which information, knowledge or data shall have been obtained by the
Executive during the Executive’s employment by the Partnership, the Employer or
the Affiliated Company (as applicable) and which information, knowledge or data
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Employer, the Executive shall
not, without the prior written consent of the Partnership or the Employer (as
applicable) or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Partnership or the Employer and those persons designated by the Partnership or
the Employer. In no event shall an asserted violation of the provisions of this
Section 9 constitute a basis for deferring or withholding any amounts otherwise
payable to the Executive under this Agreement.
Section 10.    Successors. (a) This Agreement is personal to the Executive, and,
without the prior written consent of the Partnership or the Employer, shall not
be assignable by the Executive other than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Partnership and its successors and assigns and the Employer and its successors
and assigns. Except as provided in Section 10(c), without the prior written
consent of the Executive, this Agreement shall not be assignable by the
Partnership or the Employer.
(c)    Each of the Partnership and the Employer will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Partnership or the
Employer (as applicable) to assume expressly and




17

--------------------------------------------------------------------------------





agree to perform this Agreement in the same manner and to the same extent that
the Partnership or the Employer (as applicable) would be required to perform it
if no such succession had taken place. “Partnership” means the Partnership as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise. “Employer” means the Employer as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise.
Section 11.    Miscellaneous. (a) This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws. The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect. This
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
if to the Executive:
 
At the most recent address
on file in the Employer’s records
 
 
 
 
 
if to the Partnership or the Employer:
 
NuStar Energy L.P.
19003 IH-10 West
San Antonio, Texas 78257
Attention: Corporate Secretary


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
(d)    The Partnership or the Employer (as applicable) may withhold from any
amounts payable under this Agreement such United States federal, state or local
or foreign taxes as shall be required to be withheld pursuant to any applicable
law or regulation.
(e)    The Executive’s or the Partnership’s or the Employer’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right the Executive, the Partnership or the Employer may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Sections 4(c)(1) through
4(c)(5), shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.




18

--------------------------------------------------------------------------------





(f)    The Executive and the Partnership and the Employer acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Partnership, the Employer or the Executive, the employment
of the Executive by the Partnership or the Employer (as applicable) is “at will”
and, subject to Section 1(a), prior to the Effective Date, the Executive’s
employment may be terminated by either the Executive or the Partnership or the
Employer (as applicable) at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement. From and after
the Effective Date, except as specifically provided herein, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.
(g)    Notwithstanding any other provision of this Agreement, if the Executive
is a “specified employee” (as defined in Section 409A of the Code) at a time
when the Partnership, the Employer, or certain entities related to the
Partnership or the Employer, are publicly traded on an established securities
market, and the benefits under this Agreement are not otherwise exempt from
Section 409A of the Code, then to the extent necessary to comply with Section
409A of the Code, no payments payable as a result of the Executive’s “separation
from service” (as defined in Section 409A of the Code) pursuant to this
Agreement shall be made before the date which is six months after such
separation from service or, if earlier, the Executive’s death. Any such delayed
payments, with interest at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code (“Interest”), shall instead be paid on the first
business day after the date that is six months following the Executive’s
separation from service or, if earlier, the Executive’s death. For purposes of
this Section, the term “Specified Employee” has the meaning given in Section
409A of the Code and Regulations thereunder. Generally, specified employees
include (i) officers having annual compensation greater than $170,000 (with
certain adjustments for inflation after 2015), (ii) five-percent owners and
(iii) one-percent owners having annual compensation greater than $150,000. For
purposes of Section 409A of the Code, each payment or amount due under this
Agreement shall be considered a separate payment, and the Executive’s
entitlement to a series of payments under this Agreement shall be treated as an
entitlement to a series of separate payments.
(h)    This Agreement and the payments and benefits hereunder are intended to
comply with or otherwise be exempt from the applicable requirements of Section
409A of the Code. Accordingly, where applicable, this Agreement shall at all
times be construed and administered in a manner consistent with the requirements
of Code Section 409A and applicable regulations without any diminution in the
value of the payments to the Executive. Notwithstanding the preceding, the
Partnership and the Employer do not provide any guarantee or assurance that any
federal, state, local or other tax treatment will (or will not) apply or be
available and shall not be liable to the Executive or any other person if the
Internal Revenue Service or any court or other authority having jurisdiction
over such matter determines for any reason that any payments under this
Agreement are subject to taxes, penalties or interest as a result of failing to
comply with Section 409A of the Code or otherwise, and the Executive shall be
solely liable for any such taxes, penalties or interest.
(i)    The Partnership hereby guarantees the full payment and performance of all
of the Employer’s obligations under this Agreement and the Executive shall be
entitled to full recourse against the Partnership with respect to any
obligations of the Employer to the Executive hereunder.




19

--------------------------------------------------------------------------------





(j)    Notwithstanding any other provisions in this Agreement to the contrary,
any incentive-based compensation, or any other compensation, paid to the
Executive pursuant to this Agreement or any other agreement or arrangement with
the Partnership or the Employer that is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Partnership or the Employer pursuant to any such law, government
regulation or stock exchange listing requirement).




20

--------------------------------------------------------------------------------





_________________________
1 For individuals with existing Change of Control Severance Agreements, this
Agreement will amend and restate and supersede the previous agreement.
2 In all places in the Change of Control Severance Agreement, the severance
multiple will be as set forth below for the following officer positions:
Officer Position
Severance Multiple
Chief Executive Officer
3


Executive Vice President
2.5


Senior Vice President
2


Vice President
1.5



3 Section 8 shall not be included in Change of Control Severance Agreements for
officers holding the position of Vice President, and the remaining sections of
this Agreement shall be renumbered accordingly.










21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Compensation Committee, each of the
Partnership and the Employer have caused this Agreement to be executed in its
name on its behalf, all as of the day and year first above written.


 

 
[Executive]




NUSTAR ENERGY L.P.
By: Riverwalk Logistics, L.P., its general partner,
By: NuStar GP, LLC, its general partner


By:
 
Name:
 
Title:
 



NUSTAR SERVICES COMPANY LLC
By:
 
Name:
 
Title:
 



        










22